DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US Patent 9,630,435 hereinafter Shih ‘435) in view of Shih (DE29918493 hereinafter Shih ‘493).
	With respect to claim 1, Shih ‘435 teaches a covering assembly for a stamp, comprising:  

an inked printing assembly, having a top frame (25) and a bottom frame (23);
a top cover (40-43) detachably disposed above the inked printing assembly (10, 20, 21, 24, Figure 2), and having 
a covering plate (43) having an outer edge (refer to marked-up Figure 3); and  

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Retaining member )]
[AltContent: textbox (Outer Edge)][AltContent: arrow][AltContent: textbox (Bottom surface of cover plate 43)] [AltContent: arrow][AltContent: textbox (Outer Edge)][AltContent: arrow]
    PNG
    media_image1.png
    421
    371
    media_image1.png
    Greyscale

a bottom cover (50) detachably disposed below the inked printing assembly (10, 20, 21, 24, Figure 2), located below the top cover at a spaced interval (Figure 3), and having 
a supporting plate (refer to marked up Figure 2 in the detailed action) having an outer edge; 
[AltContent: textbox (Supporting Plate, note the upper surface is the top surface )][AltContent: arrow][AltContent: textbox (Grabbing member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer Edge of supporting plate)][AltContent: textbox (Side walls adjacent bottom walls 51 forming a chamber)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    418
    242
    media_image2.png
    Greyscale

[AltContent: textbox (Outer Edge of Supporting Plate)]
[AltContent: textbox (Under surface of the support plate is considered to be the bottom surface)] 


a bottom wall (51) formed on and upwardly protruding out of the outer edge of the supporting plate (refer to marked-up Figure 2); and  
a chamber formed in the bottom cover and enclosed by the bottom wall (note: chamber is formed by the bottom walls 51 and the adjacent side walls).  
However, Shih ‘435 does not explicitly disclose a top edge of the bottom wall of the bottom cover abuts against an outer edge of a bottom surface of the bottom frame.
Shih (‘493) a top edge (top wall of 50) of the bottom wall of the bottom cover (50) abuts against an outer edge of a bottom surface of the bottom frame (40, Figure 3).

With respect to claim 2, Shih ‘435 teaches the supporting plate has a bottom surface (refer to marked-up Figure 2 in the detailed action), the bottom cover (50) has a grabbing member (note that the any surface on the bottom surface of the supporting plate can be considered a grabbing member, however marked-up Figure 2 provides outwardly extending side surfaces that are considered to be a grabbing member), and the grabbing member is disposed on and protrudes out of the bottom surface of the supporting plate (refer to marked-up Figure 2 and additionally note that the supporting plate has an outer edge and a bottom wall protrudes from the outer edge and the grabbing member protrudes outwardly from the sides).
With respect to claims 7 and 8, Shih ‘435 teaches the covering plate (43) has a bottom surface, the top cover (40-43) has a retaining member, and the retaining member is formed on the bottom surface of the covering plate (43) and extends downwardly.  


3.	Claims 4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US Patent 9,630,435 hereinafter ‘435) in view of Shih (DE29918493 hereinafter Shih ‘493), as applied to the claims above, and further in view of Shih (US Patent 7,066,089 hereinafter ‘089).

Shih (‘089) teaches a bottom cover (30) with at least one protruding element (33-35, 341 and 352) is formed on and protrudes out of the top surface (Figure 2) of the supporting plate (31) and is inserted into the chamber of the bottom cover (area enclosed within walls 32, Figure 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the bottom cover of Shih (‘435), as modified, to include at least one protruding element formed on and protruding out of the top surface as taught by Shih (‘809) for the purpose of ensuring that the bottom cover and the stamp base properly aligned in the stamping unit.
With respect to claims 10 and 11, Shih ‘435 teaches the covering plate (43) has a bottom surface, the top cover (40-43) has a retaining member, and the retaining member is formed on the bottom surface of the covering plate (43) and extends downwardly.  

Allowable Subject Matter
4.	Claims 3, 6, 9 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 3, the prior art does not teach or render obvious the covering assembly in combination with all the structure as recited and in particularly a grabbing member has a wing and two slip-proof portions, the wing is disposed on the bottom surface of the supporting plate, extends downwardly, and has two side surfaces, and the two slip-proof portions are respectively formed on the two side surfaces of the wing.  
With respect to claim 13 and 19, the prior art does not teach or render obvious the covering assembly in combination with all the structure as recited and in particularly the top wall has a bottom edge, two side surfaces, four slots, and two positioning arms, the two side surfaces of the top wall are opposite to each other, each two of the slots are formed on one of the two side surfaces of the top wall at a spaced interval and downwardly extend to the bottom edge of the top wall, and each one of the two positioning arms is formed on a corresponding one of the two side surfaces of the top wall, is located between the two slots on the corresponding one of the two side surfaces of the top wall, and has an inner surface and a fixing protrusion formed on the inner surface.  
.  
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853